Appeal from an order of the Supreme Court, Erie County (Joseph G. Makowski, J.), entered November 6, 2003. The order granted plaintiffs motion for summary judgment and awarded plaintiff judgment against defendant in the amount of $52,187 plus accrued interest.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Pigott, Jr., PJ., Hurlbutt, Gorski and Lawton, JJ.